NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RUSSELL D. ROSCO; BONNIE R.                     No.    19-35175
ROSCO,
                                                D.C. No. 2:15-cv-00325-RMP
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

EXPERIAN INFORMATION
SOLUTIONS, INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Russell D. Rosco and Bonnie R. Rosco appeal pro se from the district

court’s summary judgment in their action alleging violations of the Fair Credit

Reporting Act (“FCRA”). We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Branch Banking & Tr. Co. v. D.M.S.I., LLC, 871 F.3d 751,

759 (9th Cir. 2017). We affirm.

      The district court properly granted summary judgment for defendant

Experian Information Solutions, Inc. (“Experian”) on the claims pertaining to

plaintiff Russell D. Rosco’s accounts with First Bank Mortgage because plaintiffs

failed to raise a genuine dispute of material fact as to whether Experian did not

follow reasonable procedures to assure the accuracy of reporting. See Guimond v.

Trans Union Credit Info. Co., 45 F.3d 1329, 1333 (9th Cir. 1995) (even if a report

contained inaccurate information, a credit reporting agency will not be liable under

the FCRA “if it establishes that an inaccurate report was generated despite the

agency’s following reasonable procedures”).

      The district court did not abuse its discretion by enforcing the settlement

agreement between plaintiffs and Trans Union, LLC, because the district court’s

finding that plaintiffs agreed to the terms of the settlement agreement is not clearly

erroneous. See Doi v. Halekulai Corp., 276 F.3d 1131, 1136-40 (9th Cir. 2002)

(setting forth standard of review and concluding that the district court did not abuse

its discretion by enforcing settlement agreement where parties agreed to the

material terms); Ahern v. Central Pac. Freight Lines, 846 F.2d 47, 48 (9th Cir.

1988) (district court’s finding that a party consented to and intended to be bound

by a settlement agreement must be affirmed unless it is clearly erroneous); Veith v.


                                          2                                    19-35175
Xterra Wetsuits, LLC, 183 P.3d 334, 337 (Wash. 2008) (setting forth expressions

constituting acceptance of an offer); Morris v. Maks, 850 P.2d 1357, 1359 (Wash.

1993) (setting forth elements to determine whether informal writings establish a

contract).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                    19-35175